                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     STATE BAR OF CALIFORNIA,                          Case No. 18-cv-05879 SI
                                   5                    Plaintiff,                         Case No. 17-cv-01716 SI
                                   6             v.
                                                                                           ORDER SETTING BRIEFING
                                   7     DANIEL EVERETT,                                   SCHEDULE
                                   8                    Defendant.                         Re: Dkt. Nos. 6, 17
                                   9

                                  10          Before the Court are plaintiff’s Motion for Remand and Enforcement of Sanctions Order,
                                  11   filed on October 5, 2018 (Dkt. No. 6), and Administrative Motion to Stay Order on State Bar’s
                                  12   Motion for Remand Pending Resolution of the State Bar’s Motion to Relate Cases (Dkt. No. 17).
Northern District of California
 United States District Court




                                  13   This Court related the above-caption cases on December 11, 2018.            Accordingly, plaintiff’s
                                  14   Administrative Motion to Stay is DENIED AS MOOT.
                                  15          Regarding plaintiff’s Motion for Remand and Enforcement of Sanctions, which has been
                                  16   pending for over two months already, defendant has served and filed an Opposition/Response (No.
                                  17   18-5879, Doc. 19). In that filing, defendant also requests further time to respond. Since defendant’s
                                  18   response is on file, he is not required to file anything further. Should he wish to, however, he is
                                  19   given leave to file one further opposition, which must be filed on or before Wednesday, January
                                  20   9, 2019. (This will result in defendant’s having had over three months to fashion a response.
                                  21   Consequently, the Court does not anticipate receiving or granting any further extension of time to
                                  22   defendant on this motion.)
                                  23          The Plaintiff shall serve and file a reply, if any, on or before Wednesday, January 16, 2019.
                                  24   Unless the Court orders otherwise, the matter shall be submitted for decision without oral argument.
                                  25          IT IS SO ORDERED.
                                  26   Dated: December 11, 2018
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
